F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            FEB 6 2002
                           FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

   v.                                                No. 01-7140
                                                 DC. No. 99-CR-89-S
 GEORGE LEWIS SLOAN,                         (Eastern District of Oklahoma)

             Defendant - Appellant.



                            ORDER AND JUDGMENT *



Before BRISCOE, PORFILIO, and MURPHY, Circuit Judges.



        On appeal, George Lewis Sloan contended that the district court erred in

re-calculating his sentence after remand from this court. While the appeal was

pending, however, Mr. Sloan died. “[D]eath pending direct review of a criminal

conviction abates not only the appeal but also all proceedings had in the

prosecution from its inception.’” United States v. Davis, 953 F.2d 1482, 1486




       This order and judgment is not binding precedent, except under the
        *

doctrines of law of the case, res judicata, and collateral estoppel. The court
general disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
(10th Cir. 1992) (quoting Durham v. United States, 402 U.S. 481, 483 (1971) (per

curiam), overruled on other grounds, Dove v. United States, 423 U.S. 325 (1976)

(per curiam)). Accordingly, the case is remanded to the district court with

directions to vacate the judgment of conviction and dismiss the underlying

indictment. See id. The mandate shall issue forthwith.



                                      Entered for the Court

                                      Per Curiam




                                         2